—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was an office manager for a manufacturing business whose job responsibilities included the payment of health insurance premiums on behalf of certain employees. She was terminated from her employment for continuing to supply medical coverage for former employees without the employer’s knowledge. Substantial evidence supports the determination of *625the Unemployment Insurance Appeal Board that claimant lost her employment under disqualifying circumstances. The record indicates that claimant used the employer’s funds to secure 18 months of health insurance for three former employees, namely her father and two uncles, without obtaining the employer’s permission. Such unauthorized disbursement of an employer’s funds is detrimental to an employer’s interest and may constitute disqualifying misconduct (see, Matter of Naymark [Tanagraphics, Inc. — Sweeney], 232 AD2d 804; see also, Matter of Frascino [Hudacs], 211 AD2d 842). Claimant’s testimony that the employer authorized the payments merely created a credibility issue for the Board to resolve (see, Matter of Foster [Sweeney], 244 AD2d 628). We have examined claimant’s remaining contentions and find them to be lacking in merit.
Yesawich Jr., J. P., Peters, Spain, Carpinello and Graifeo, JJ., concur. Ordered that the decision is affirmed, without costs.